ACCEPTED
                                                                                                         03-14-00713-CV
                                                                                                                 5141694
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                     5/4/2015 3:20:04 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                               MlRrnxs, ToDD, Lron¡.nn, T.nyloR & Anlnlcn
                                              A GENERAL PARTNERSHIP
J¡.vps F. MenrENS*                                                                    Avr¡.N¡e IN
                                                                                  RECEIVED     G. TAYLoR
                                        3OI   CONGRESS AVENUE,   SUng I95O
                                                                                     DANIELLE V. AHLRICH
KELLI H. TODD
                                                AusrrN, TEXAS 78701          3rd COURT    OF APPEALS
Lncv L. LpoNRno
                                                   (st2) s42-9898                         TEXAS Hnl
                                                                                 AUSTIN,Au¡cn¡.D.
Attorneys at Law                                 FAX(sl2) 542-9899           5/4/2015 3:20:04   PMat Law
                                                                                         Attorneys
*Board Certified in Tax Law                    www.textaxlaw.com               JEFFREY D. KYLE
                                                                                      Clerk
Texas Board of Legal Specialization

E-MAIL: ataylor@textaxlaw.com


                                                May 4,2oLs


Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
2o9 West r4tt Street, Room ror
Austin, Texas 787ot


           Re:       Court of Appeals Number: o3-14-oo713-Cv
                     Trial Court Number: D-r-GN-12-oo1B16

                      Glenn Hegar, Comptroller of Public Accounts of the State of
                      Texas, and Ken Paxton, Attorney General of the State of Texas
                      u. CGG Veritas Seruices (U.5.), Inc.


Dear Mr. Kyle:

                        that I will be out of tor¡rn from June 10 to June t4,
           Please be advised
2oLS, for personal travel. Accordingly, I respectfully request that the Court
not set any deadlines in the above-referenced matter during this
time. Should you have any questions or need any additional information,
please do not hesitate to contact me. Thank you for your attention to this
matter.
Third Court of Appeals
i|l4ay 4,2015
Page2


                                    Sincerel¡



                                    By:
                                                G. Taylor


AGT: san

cc:    April Farris, via electronic mail
       Charles Eldred, via electronic mail